Citation Nr: 0604906	
Decision Date: 02/21/06    Archive Date: 02/28/06

DOCKET NO.  03-07 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel
INTRODUCTION

The appellant served in the Army Reserve from 1984 to 1999, 
to include a reported period of active duty for training 
(ACDUTRA) from November 1981 to July 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  In a November 2004 decision, the 
Board reopened and remanded the appellant's claim for service 
connection for a low back disorder.

In June 2004, the appellant testified before a Veterans Law 
Judge at a video-conference Board hearing.  During the 
pendency of the remand, that Veterans Law Judge retired.  In 
December 2005, the Board issued a letter to the appellant and 
her representative that informed them of this circumstance 
and that the appellant had a right to a new hearing before 
the Veterans Law Judge that would decide her case.  See 38 
U.S.C.A. § 7107(c) (West 2002).  She was requested to inform 
the Board of her wishes on whether she desired to attend a 
new hearing.  She was informed that, if she did not respond 
within 30 days, the Board would assume she does not want an 
additional hearing.  The appellant has not responded.  Thus, 
the Board will assume that she does not want another hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

In the November 2004 remand, the Board requested, in part, 
that the RO afford the appellant a VA examination to 
determine the etiology of her current low back disorder.  
Among other things, the examiner was asked to render an 
opinion as to whether it is as likely as not that any low 
back disability diagnosed is related to the appellant's 
period of ACDUTRA reportedly from November 1981 to July 1982.  
If it was determined that any current low back disorder 
originated subsequent to this period of ACDUTRA, the examiner 
was asked to render an opinion as to whether it is as likely 
as not that any low back disability diagnosed underwent a 
chronic increase in severity beyond normal progression during 
any subsequent period of ACDUTRA or inactive duty training.

Accordingly, in July 2005, the appellant underwent a VA spine 
examination.  The examiner, however, did not adequately 
address the questions posed by the Board.  In this regard, 
while the examiner opined that the appellant's low back 
disorder is not related to her period of ACDUTRA from 
November 1981 to July 1982, the examiner did not render an 
opinion as to whether it is as likely as not that any low 
back disability diagnosed underwent a chronic increase in 
severity beyond normal progression during any subsequent 
period of ACDUTRA or inactive duty training.  

The RO and the appellant are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the United States Court of 
Appeals for Veterans Claims (Court).  Compliance by the Board 
or the RO is neither optional nor discretionary.  Where the 
remand orders of the Board or the Court are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  Thus, the appeal must be remanded for compliance 
with the November 2004 Board remand.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The appellant's claims file, to 
include a copy of this Remand, is to be 
referred to the examiner who conducted 
the July 2005 VA spine examination.  
Based on a review of the record, to 
include the examiner's earlier opinion 
that the appellant's low back disorder is 
not related to her period of ACDUTRA from 
November 1981 to July 1982, the examiner 
should state whether it is as likely as 
not that the appellant's low back 
disorder underwent a chronic increase in 
severity beyond normal progression during 
any subsequent period of ACDUTRA or 
inactive duty training.  The examiner 
should set forth the complete rationale 
for all opinions expressed and 
conclusions reached.

If the examiner who conducted the July 
2005 VA spine examination is unavailable, 
another physician with appropriate 
expertise may furnish the necessary 
review and opinion.

2.  After the foregoing, the RO should 
readjudicate the issue of entitlement to 
service connection for a low back 
disorder.  

3.  If the benefit sought on appeal 
remains denied, the appellant and her 
representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate opportunity for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 


